United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1915
Issued: February 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 18, 2012 appellant, through his attorney, filed a timely appeal from a
June 8, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish bilateral knee
conditions causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of June 8, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 14, 2011 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim alleging that he had sustained patella-femoral degenerative joint disease due to his postal
duties.
Along with his claim, appellant submitted a report dated July 13, 2011 from Dr. John
Carlisle, a Board-certified orthopedic surgeon, who diagnosed appellant’s condition as right knee
degenerative joint disease and opined that he could return to work without restrictions on
July 18, 2011.
By letter dated July 28, 2011, OWCP requested that appellant and the employing
establishment submit medical and factual evidence in support of the claim.
On September 1, 2011 OWCP received a supplemental statement from appellant, who
related that he had some minor knee pain for years, but it was only recently that he experienced
severe pain that demanded medical attention. Appellant stated that he had bilateral
patellofemoral degenerative joint disease of the knees. He explained that he had undergone
injections for treatment of his knees in May and July 2011. Appellant also described his
employment duties in detail.
In an October 18, 2011 decision, OWCP denied appellant’s claim.
Appellant disagreed with the decision and requested a hearing. A telephonic hearing was
held on February 9, 2012. During the hearing, appellant described his work duties. The hearing
representative informed appellant that the record would be held open for 30 days for the
submission of additional medical evidence. No further evidence was received.
OWCP’s hearing representative denied appellant’s claim in an April 30, 2012 decision.
The hearing representative found that the record was devoid of any medical evidence indicating
that appellant sustained an injury at work.
On May 9, 2012 appellant filed a reconsideration request through counsel.
Additional medical evidence was received. A May 14, 2011 magnetic resonance imaging
(MRI) scan report signed by Dr. Luke Wilson, a Board-certified physician in diagnostic
radiology, noted findings of mild chondromalacia of the patella with partial thickness,
nondisplaced chondral fissuring in the lateral patellar facet and mid trochlea.
Also submitted were progress notes from Dr. Melanie Smolen, a Board-certified
physician in family medicine, dates ranging from May 11 to November 9, 2011. She noted that
appellant did a lot of walking and lifting in his employment, and that he suffered from knee pain
and back pain.
Additional progress reports were also received from Dr. Carlisle, who related in a
May 13, 2011 report that appellant’s left knee pain had been present for one or two weeks and
was gradual in onset. Dr. Carlisle diagnosed appellant with probable left proximal tibia bone
infarct, while ruling out the possibility of a left knee medial meniscus tear. He added the
2

diagnosis of mild degenerative joint disease in the left knee and meniscal degeneration without
tear in his May 18, 2011 report and recommended an injection to the knee joint.
By decision dated June 8, 2012, OWCP denied modification of the prior decision on the
grounds that the medical evidence did not support that the diagnosed knee condition was causally
related to factors of appellant’s employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury of an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon complete factual and medical background, showing a causal relationship
between the claimed condition and the identified factors.7 The belief of the claimant that a
condition was caused or aggravated by the employment is insufficient to establish a causal
relationship.8
ANALYSIS
Appellant has submitted insufficient medical evidence to establish that his bilateral knee
conditions were causally related to his employment factors.
Appellant has alleged that he sustained bilateral patella-femoral degenerative joint
disease due to his employment duties. He submitted several medical reports from Dr. Carlisle,
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, id.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

8

Charles E. Evans, 48 ECAB 692 (1997).

3

who diagnosed him with degenerative joint disease and bone infarcts of both knees. However,
while the medical reports provided a diagnosis of the condition, they did not offer a medical
explanation, with rationale, regarding the cause of the diagnosed condition. The medical
evidence of record must be based upon a complete and accurate history of injury. None of
Dr. Carlisle’s reports laid out a complete history of appellant’s employment factors and did not
explain how the specific factors of appellant’s employment physiologically caused his condition.
The Board has held that medical reports lacking rationale on causal relationship have little
probative value.9 As such, these medical reports are of limited probative value.
The Board finds that similarly, Dr. Smolen’s reports are also of little probative value.
Dr. Smolen’s reports did not provide a complete history of injury and did not explain with
medical rationale, how appellant’s employment duties caused the diagnosed conditions. As
such, the medical reports in the record failed to satisfy the causal relationship element of
appellant’s claim.
As there is no competent medical evidence that offered medical rationale explaining how
the alleged factors of appellant’s employment caused his medical condition, appellant had failed
to establish the causal relationship element of his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that his bilateral knee conditions were
causally related to his federal employment.

9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).

4

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 22, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

